Judgment reversed on the law and the facts, with costs to appellant, and the complaint dismissed, with costs. The court has found as a fact that for the loan from plaintiff there was reserved a rate of interest greater than six per cent per annum. The transaction was usurious. The court has found, in effect, that defendant Whitaker was the equitable owner of the property because it was bought with her money and taken in the name of Weinstein instead of defendant Whitaker’s name, as Weinstein was instructed to take title to the property. The defense of usury is available to defendant Whitaker because she was, for all practical purposes, the mortgagor. The following conclusions of law contained in the decision are reversed: Conclusions numbered 1 and 2, and conclusion numbered 3 as far as defendant Whitaker is concerned. Refusals to find conclusions of law numbered 1, 2 and 3 contained in defendant Whitaker’s requests to find are also reversed in accordance herewith and new conclusions of law will be made. Lazansky, P. J., Young, Kapper and Hagarty, JJ., concur; Scudder, J., not voting. Settle order on notice.